DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 9 directed to an invention non-elected without traverse.  Accordingly, claim 9 has been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claim 9. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments and amendments, see Remarks, filed 14 February 2022, with respect to the 103 rejection of the claims have been fully considered and are persuasive. The amendment to recite that the majority of oxygen is consumed in the upstream catalyst bed and as such the downstream catalyst bed has a reduced concentration of oxygen aligns the conditions of the claims with the results shown in the Declaration of 10 December 2020 and repeated in these Remarks. Thus, the argument that the data clearly shows that tellurium is lost when the bed is under similar reduced oxygen conditions is now commensurate in scope with the claims and persuasive to show the unexpected result of the presence or absence of tellurium in the catalyst bed. As such, the 103 rejection of the claims has been withdrawn. 
The closest prior art remains Arnold et al. (US 2010/0256432) in view of Adris et al. (WO 01/85333).
Adris teaches the reactor comprising a shell and a plurality of reactor tubes with a perforated partition which divides the reactor shell into an upstream and downstream region (page 10, lines 2-5 and 16-18, Figure 4). Arnold teaches a method for oxidative dehydrogenation of an alkane comprising a shell and multi-tube reactor (paragraph [0076]) comprising an upstream and downstream catalyst bed (paragraph [0086]), where the upstream and downstream catalyst bed can be the same or different (paragraph [0092]), and can be selected from 3 different formulas (paragraphs [0039]-[0041]). Some options for the catalysts of Arnold include tellurium, and some do not. However, Arnold does not provide any teaching or suggestion to select a tellurium containing catalyst for the first bed and a non-tellurium containing catalyst for the second bed. As shown by the Declaration of 10 December 2020, the presence of tellurium in the downstream bed causes loss of tellurium, which can create health and safety issues with the presence of tellurium in the effluent. This is not recognized by Arnold and is unexpected. Therefore, the claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772